EXHIBIT 10.2
*** Certain information in this Exhibit has been omitted and filed
separately with the SEC. Confidential treatment has been requested with
respect to the omitted portions.
2009 LIVESTOCK PRODUCTS DISTRIBUTION AGREEMENT
     This Livestock Products Agreement (“Agreement”) effective as of January 1,
2009 (“Effective Date”) is made by and between Pfizer Inc., 812 Springdale
Drive, Exton, PA 19341 (“Pfizer”) and, Professional Veterinary Products, Ltd.,
10077 South 134th Street, Omaha, Nebraska 68138 (“PVPL”).
WHEREAS, PVPL is in the business of buying and selling animal health products
and servicing customers for those products, and
WHEREAS, PVPL and Pfizer wish to set forth the terms of their relationship
related to the purchase and supply of such products,
NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the parties hereby agree as follows:
Definitions:
“PARTICIPATING CUSTOMERS” shall mean customers from the list of customers
approved by Pfizer who have entered into a Leaders Edge Agreement with Pfizer.
“Products” shall mean the Pfizer cattle and swine products sold to PVPL by
Pfizer pursuant to this Agreement (and referenced in Schedule A to this
Agreement).
“Sales Out” shall mean the reported sales by PVPL to Covansys and accepted by
Pfizer.
“Strategic Accounts” shall mean all those PARTICIPATING CUSTOMERS listed in
Schedule B hereto,
1. (a) Pfizer shall continue to promote its Products to certain select customers
in the livestock field. The parties agree that each time a PARTICIPATING
CUSTOMER selects PVPL as their supplier and to service that customer’s account,
Pfizer shall send to PVPL a Pfizer Suggested Resale Price List which shall
specify the Pfizer Products and the Pfizer suggested resale prices quoted to
such PARTICIPATING CUSTOMER (hereafter “SUGGESTED RESALE PRICE LIST”). Each such
SUGGESTED RESALE PRICE LIST shall be incorporated into and become part of this
Agreement. Please find the current SUGGESTED RESALE PRICE LIST listed on
Schedule C hereto. Also included

 



--------------------------------------------------------------------------------



 



on Schedule C is the current Pfizer Livestock Distributor Pricing. The Products
and suggested resale prices are subject to change at any time in Pfizer’s sole
discretion upon [***] prior written notice.
     (b) Pfizer reserves the right to add or delete PARTICIPATING CUSTOMERS or
Strategic Accounts at any time at Pfizer’s sole discretion. Pfizer will provide
written notice to PVPL of any changes. Pfizer will notify PVPL of any
(i) additions to the Strategic Accounts list within twenty-four (24) hours of
Pfizer’s receipt of the customer contract and (ii) removals from the Strategic
Accounts list within four (4) business days prior to the removal effective date.
2. (a) PVPL represents and warrants that for the purposes of this Agreement, it
is in the business of purchasing Products from Pfizer for the sole purpose of
resale and distribution, is registered within the state(s) with which it does
business, is compliant with all pharmacy and distribution licensing requirements
within the state(s) with which it does business, and is compliant with and
capable of participating in Electronic Data Interchange (EDI).
     (b) PVPL agrees to purchase from Pfizer, at credit terms agreed to between
the parties and as may be further set forth on Pfizer’s invoices, Products
sufficient to fulfill demand from all customers to whom PVPL will sell Products
in the quantities desired by the customers.
     (c) PVPL agrees to maintain an inventory of Products equal to [***] Demand
but excluding all Products indicated on Schedule A as ineligible for RSA
payments. For purposes of this Agreement “Demand” shall mean [***].
     All Products shall count towards the amount held in inventory by PVPL. PVPL
and Pfizer agree to act in good faith to resolve any material differences in the
on hand inventory calculations.
     (d) Pfizer reserves the right to allocate purchases such that PVPL may not
purchase more than [***]. Exceptions must be approved by Pfizer’s New York
headquarters.
     (e) PVPL agrees that all sales of Pfizer Products from PVPL to a
PARTICIPATING CUSTOMER shall reflect the specific prices for each Product
provided for in that PARTICIPATING CUSTOMER’S most recent SUGGESTED RESALE PRICE
LIST. In the event that the price listed on a PARTICIPATING CUSTOMER’S most
recent SUGGESTED RESALE PRICE LIST for any particular Product is lower (at the
time of consummation of a sale of such particular Products between PVPL and that
PARTICIPATING CUSTOMER) than the price paid by PVPL to Pfizer for such Product,
Pfizer agrees to credit PVPL’s account for the amount of such difference.

2



--------------------------------------------------------------------------------



 



     3. Nothing herein contained shall create or be deemed to create any
relationship between the parties other than as specifically provided for herein.
No employment, partnership, specific or general agency relationship shall exist
unless specifically provided for in writing between the parties. PVPL shall not
represent, directly or indirectly, expressly or by implication, that any such
relationships exist and/or that PVPL has any authority except as set forth in
this Agreement.
     4. PVPL shall use commercially reasonable efforts to provide appropriate
service to the customers to whom PVPL will sell hereunder. For customers
serviced pursuant to this Agreement, PVPL shall:
     (a) Store its inventory of Pfizer Products under conditions (including
refrigeration where appropriate) in accordance with package labeling or other
written instructions from Pfizer to ensure that such Products retain their
potency, purity, quality, and identity;
     (b) Provide to Covansys by the close of business on Friday of each week an
inventory report covering all Product inventory purchased from Pfizer and
setting forth in dollars at PVPL’s acquisition cost from Pfizer the amount of
inventory by species. PVPL agrees that Pfizer shall have the right, upon
reasonable advance notice and during business hours to audit inventory in the
possession of PVPL to confirm compliance with this paragraph 4(b) and to confirm
the accuracy of the data contained in the report;
     (c) Provide to Covansys its Health Industry Number, Customer Health
Industry Number, Pfizer Product number, transaction date, ship to zip code,
number of units and price with respect to each sale of Product, and unit
inventories on each Pfizer Product sku that PVPL sells;
     (d) Provide Sales Out data, which shall include Leaders Edge and
Non-Leaders Edge sales, to Covansys within ten (10) working days of the date of
each invoice. PVPL will use its best efforts to ensure Sales Out data integrity
and timeliness:
     (e) Submit all orders to Pfizer via EDI. EDI report 867 is the acceptable
format:
     (f) Establish any service fee or other charge or discount to any customer
including PARTICIPATING CUSTOMERS for Pfizer Products independently and at its
sole discretion;
     (g) Provide regularly scheduled delivery service to its customers and use
commercially reasonable efforts to anticipate its customers’ requirements for
Pfizer Products. In the event Pfizer delivers any product order to PARTICIPATING
CUSTOMERS (drop ship), no consideration shall be payable to PVPL for that order
under paragraph 5 below, provided that Pfizer will pay PVPL

3



--------------------------------------------------------------------------------



 



for any drop ship if such shipment is made necessary by the unavailability of
Pfizer Products;
     (h) PVPL agrees that credit limits established by Pfizer shall be subject
to change upon written notice by Pfizer in its sole discretion and that no
Product shipments will be made to PVPL in excess of the established credit
limits;
     (i) Invoice customers in an accurate and timely manner;
     (j) Refer to that PARTICIPATING CUSTOMERS SUGGESTED RESALE PRICE LIST on
each invoice for Pfizer Products:
     (k) Take no action, whether or not identified above, that would harm the
Goodwill or name of Pfizer, or damage the interests of Pfizer or the Products,
other than where supported by sound factual evidence, including, but not limited
to, the diversion of Products and statements of false information. For purposes
of this Agreement “Goodwill” shall mean the marketplace advantage of customer
patronage and loyalty developed with continuous business under the same name
over a period of time; and
     (l) Make payment to Pfizer for all Products purchased from Pfizer net
[***]. In the event PVPL fails to maintain the inventory levels specified in
paragraph 2(c) above Pfizer shall have the right, upon [***] written notice to
PVPL, to receive payment from PVPL net [***].
     5. In consideration of PVPL undertaking the obligations set forth herein
Pfizer shall make payments to PVPL in accordance with Schedule D hereto.
     6. All sales of Products to PARTICIPATING CUSTOMER or Strategic Accounts
for whom a SUGGESTED RESALE PRICE LIST has been incorporated into this Agreement
are covered by this Agreement with regard to compensation payable to PVPL
hereunder. Any transaction involving Products with any customer including a
PARTICIPATING CUSTOMER for which PVPL has not been selected by that
PARTICIPATING CUSTOMER as the distributor are not covered by this Agreement with
regard to compensation payable hereunder.
     7. (a) PVPL shall not be provided with any rebate, discount or other
compensation for Products handled under this Agreement unless specifically set
forth herein. PVPL will NOT be eligible to collect an RSA on any lateral sales
to an unauthorized Pfizer distributor. (It is PVPL’s obligation to confirm with
Pfizer, prior to making a sale, as to whether a distributor is an authorized
distributor.) All sales by Pfizer to PVPL shall be at the then current Pfizer
list price but subject to appropriate credits in accordance with paragraph 2(e).
Pfizer shall have the right to raise or change the price of any or all Products
to PVPL on [***] prior written notice, Pfizer shall be free to limit sales of
any or all Products to PVPL in advance of any price increase.

4



--------------------------------------------------------------------------------



 



          (b) The parties agree that Pfizer shall not be obligated to issue
credits for any returns that exceed the current average of returns of
distributors as specified below unless such returns are the subject of a recall
or made at the request of Pfizer. The current average of returns of distributors
for the calendar year of the contract timeline January 1, 2009 to December 31,
2009 shall be:
     Distributor Average Returns (credits and exchanges) as a % of sales: [***]
%
     8. The payments described in Schedule D hereto constitute full and complete
compensation for PVPL.
     9. All returns shall be approved by Pfizer and subject to Pfizer’s Returned
Goods Policy, attached hereto as Schedule F. PVPL may not offset payment to
Pfizer of invoice amounts as credit for any compensation payable hereunder.
Pfizer shall make bi-monthly payments of appropriate fees to PVPL.
     10. PVPL and Pfizer agree that, under the specific circumstances delineated
in this Section 10, Pfizer, at Pfizer’s sole discretion, may recoup the sums
outstanding to it from PVPL against those sums which may become due from Pfizer
to PVPL, in that the obligations arise from mutual transactions. The specific
circumstances which will enable Pfizer to initiate recoupment are:
          (a) PVPL becomes insolvent, which shall be defined as:
               (i) the sum of PVPL’s debts is greater than all of PVPL’s
property (“Balance Sheet Test”); or
               (ii) PVPL is generally not paying its debts as they come due; or
               (iii) PVPL has failed to act in good faith for a period in excess
of six (6) months to resolve any outstanding invoice or purchase order issues or
reconciliations.
          (b) PVPL commences a liquidation of its operations by means of a sale
of its assets in their entirety or piecemeal; or
          (c) PVPL ceases its business operations whether or not such cessation
is voluntary or involuntary; or;
          (d) PVPL files a proceeding pursuant to the U.S. Bankruptcy Code or
any state court proceeding, including an Assignment for the Benefit of
Creditors.
     11. Nothing in this Agreement shall be deemed to preclude PVPL from
negotiating a service fee or any other consideration from, or providing any
discount or rebate to, any customer, including PARTICIPATING CUSTOMERS for any
services provided by PVPL.

5



--------------------------------------------------------------------------------



 



     12. PVPL shall distribute Pfizer Products only under the labeling provided
by Pfizer or as otherwise approved in writing by Pfizer; prescribe, recommend,
suggest, and advertise each Product for use only under the conditions stated in
the labeling provided by Pfizer; and observe all federal, state, and local laws
governing the distribution of the Products.
     13. Nothing in this Agreement shall be deemed to limit Pfizer’s ability to
sell any Product at any time to any customer including PARTICIPATING CUSTOMERS
or any other party. Transactions consummated directly between Pfizer and any
such customer or other party shall not qualify for any of the compensation
payable to PVPL hereunder. Nothing in this Agreement shall be deemed to limit
PVPL’s ability to sell non-Pfizer products at any time to any customer including
PARTICIPATING CUSTOMERS or any other party. PVPL’s active promotion or sale of
products not made by Pfizer will not be considered harmful to the Goodwill or
name of Pfizer, or the Products, provided that the Pfizer Products are not
maligned in any way as prohibited under Section 4(k) of this Agreement
     14. EXCEPT AS SET FORTH IN THIS AGREEMENT, IN THE LABELING OF THE PRODUCTS
SOLD HEREUNDER, OR AS OTHERWISE SPECIFIED IN WRITING BY PFIZER, PFIZER MAKES NO
EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO THE PRODUCTS.
          (a) Pfizer shall defend, indemnify, and hold PVPL harmless from all
liabilities, claims, demands, damages, costs and expenses, or money judgments
incurred by PVPL or rendered against it resulting from (a) any breach by Pfizer
of this Agreement, (b) third party claims or actions for personal injury or
property damage which arise out of the distribution or sale of Pfizer products
or the failure to warn, except to the extent that such personal injury or
property damage arises out of the negligence or willful misconduct of PVPL, and
(c) any claim that the Products, as sold by Pfizer, were defective. In the event
Pfizer is found by any court of competent jurisdiction to be liable for any
claim based in products liability, then Pfizer shall reimburse PVPL’s reasonable
legal fees incurred in the course of cooperating with Pfizer’s defense. To be
covered by this defense and indemnity, PVPL must: promptly notify Pfizer of any
such claim; allow Pfizer to fully control the defense and/or resolution of the
claim; and cooperate fully with Pfizer in the matter. This defense, indemnity
and payment for legal fees shall not apply to claims alleging: PVPL alteration,
negligent handling or improper storage of the Products; sale of outdated
Products; sale or recommendation of the Products for uses or in a manner not set
forth in either the labeling supplied by Pfizer or as otherwise specified by
Pfizer in writing; or sale of the Products after receipt of written notice from
Pfizer that such sales should be halted,
          (b) In no event shall either party be liable to the other party for
special, collateral, incidental, punitive or consequential damages in connection
with or arising out of this Agreement. Except as provided under subparagraph
14(a), above, total damages recoverable against Pfizer by PVPL shall be
exclusively

6



--------------------------------------------------------------------------------



 



limited to the purchase price of the Products with respect to which damages are
claimed.
     15. PVPL and Pfizer acknowledge that in the performance of their duties
hereunder each may obtain access to “Confidential Information” (as defined
below) of the other. PVPL and Pfizer agree that during the term of this
Agreement and for a period of three (3) years after the termination of this
Agreement, unless specifically permitted in writing by the other party, which
permission shall not be unreasonably withheld, especially in connection with a
sale of all or a substantial portion of PVPL’s business, to (a) retain in
confidence and not disclose to any third party and (b) use only for the purpose
of carrying out their duties hereunder, any such Confidential Information. As
used herein the term “Confidential Information” means any information, or data,
whether of a business or scientific nature and whether in written, oral or
tangible form, relating to Pfizer’s and PVPL’s business or potential business or
its research and development activities, not generally available to or known to
the public, and not otherwise known to the receiving party, that is disclosed to
or learned by the other party pursuant hereto. “Confidential information” does
not mean or include any information: (a) which is, at the time of disclosure,
available to the general public; or (b) which following disclosure becomes
available to the general public through no fault of the recipient; or (c) which
recipient can demonstrate was in its possession before receipt; or (d) which is
disclosed to recipient without restriction on disclosure. Upon written request
from either party after completion of the work provided for hereunder or other
termination of this Agreement each party will return to the other party any
documents, or copies thereof, or any product samples, containing or constituting
Confidential Information disclosed to or generated by either party in connection
with this Agreement.
     16. All notices or communications given hereunder by one party to the other
shall be sent by hand or by first class prepaid registered or recorded delivery
post or by facsimile addressed to such party as follows:
     If to Pfizer:
Pfizer, Inc.
Attention: President, Animal Health
235 East 42nd Street
New York, NY 10017
     If to PVPL:
Professional Veterinary Products, Ltd.
Attention: President
10077 South 134th Street
Omaha, NE 68138
Either party may change its address by giving written notice to the other party.

7



--------------------------------------------------------------------------------



 



     17. This Agreement shall be effective as of January 1, 2009 and shall
continue in force until December 31, 2010. This Agreement may be terminated by
either party upon thirty (30) days prior written notice. Such termination may be
without cause. This Agreement may be terminated immediately by either party upon
written notice in the event of a material breach by the other. In the event PVPL
takes any action that harms or damages the interests of Pfizer or the Products,
other than where supported by sound factual evidence, including, but not limited
to, the diversion of Products and statements of false information, Pfizer may
terminate this Agreement immediately upon written notice.
     18. This Agreement shall governed by the laws of the State of New York
applicable to contracts made and performed therein. This Agreement is not
assignable without the express written consent of the other party, and may be
modified or amended only in writing signed by both parties.
     19. This Agreement and documents referred to herein embody the entire
understanding between the parties hereto, will supersede prior agreements
relating to the Products. No activities conducted pursuant to this Agreement or
related thereto, including but not limited to the future planning activities of
the parties, shall be deemed to give rise to any obligations on the part of
either party other than as expressly provided for herein.
     IN WITNESS WHEREOF, intending to be legally bound, the parties have
executed Agreement.

                      PVPL       Pfizer Inc.    
 
                   
By
  /s/ Steve Price
 
Steve Price       By   /s/ Clinton A. Lewis, Jr.
 
Clinton A. Lewis, Jr.    
 
  President           President, U. S. Operations    
 
              Pfizer Animal Health    
 
                   
Date
  12/10/08
 
      Date   12/11/08
 
   

8